Peck, J.,
delivered the opinion of the court:
This petition and claim were examined by the court at the preceding term and will be found reported in 3d Court of Claims *555Deports, p. 2C5; we then found that the claimant was entitled to a judgment, but could not decide from the proof how much he should recover. The omission in the case as presented formerly has now been supplied, and we direct a judgment in favor of the claimant for the sum of ninety-seven dollars and sixty cents, unless the claimant elect within ton days to have the case restored to the docket for evidence as to his service for the remainder of the year ($97 CO.)